. oN
. . } A
AO 245B (Rev. 02/08/2019) Judgment in{a Criminal Petty Case (Modified) Page 1 of 1 \ om |

ts
o

~ UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Committed On or After November 1, 1987)
Norberto Zevala-Gonzalez Case Number: 3:20-mj-20581

Serena Premjee
Defendant's Aitouser

 

 

FILED

REGISTRATION NO. 95019298

 

 

 

 

 

 

 

 

 

 

 

 

THE DEFENDANT: | : MAR £3 2020
Xl pleaded guilty to count(s) 1 of Complaint
L was found guilty to count(s) Sou Henk US DISTRICT COURT AL
after a plea of not guilty. BY DEPUTY.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s}
8:1325— ILLEGAL ENTRY (Misdemeanor) 1
a The defendant has been found not guilty on count(s)
C1 Count(s) a - dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

Xm SERVED CJ days

 

Assessment: $10 WAIVED Fine: WAIVED . .
, Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.

“] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, March 13, 2020
Date of Imposition of Sentence

“Reeeived Ao COM om Michael J. Seng

DUM NONORABLE MICHAEL J. SENG
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy . 7 | 3:20-mj-20581

 
